Citation Nr: 0407886	
Decision Date: 03/26/04    Archive Date: 04/01/04

DOCKET NO.  96-12 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. McCoy, Associate Counsel 


INTRODUCTION

The veteran had active military service from June 1976 to 
July 1978.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 1995 rating decision, by which the RO 
denied service connection for bilateral hearing loss.  

The veteran provided testimony at a Travel Board hearing, 
conducted in September 2003.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In August 2003, the RO received a medical report from 
Comprehensive Audiology Services.  This evidence was received 
subsequent to the issuance of the March 2002 statement of the 
case, and within 90 days of certification to the Board.  See 
"Certification of Appeal" (VA Form 8), dated in July 2003.  
The appellant has not submitted a written waiver of initial 
RO consideration of the new evidence, and it does not appear 
that this evidence has been reviewed by the RO.  In this 
respect, a recent decision of the United States Court of 
Appeals for Veterans Claims indicates that regulations which 
allowed the Board to consider pertinent evidence not 
previously reviewed by the agency of jurisdiction, and 
submitted without a wavier of RO review, are invalid.  See 
Disabled American Veterans v. Sec'y of Veterans Affairs, 327 
F.3d 1339 (Fed. Cir. 2003); see also VAOPGCPREC 1-2003 (May 
21, 2003).  These regulations indicated that such evidence 
need not be referred to the RO for review and preparation of 
a supplemental statement of the case.  Given the foregoing, 
and as it appears that the evidence received in August 2003 
is pertinent to the issue in appellate status, the Board is 
required to take action to ensure preliminary consideration 
by the RO.  

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the AMC for the following actions:

The RO should review the veteran's claim, 
to include the medical evidence received 
in August 2003 without a waiver of RO 
review, and determine whether the benefit 
sought on appeal can now be granted.  If 
the decision remains adverse to the 
veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case, and with the 
appropriate period of time within which 
to respond thereto.  The case should then 
be returned to the Board for further 
review, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	T. STEPHEN ECKERMAN
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




